192 F.2d 82
James M. DIXON and Jane McK. Dixon, Executors of the Will of W. Lacy Dixon, Deceased, Appellant,v.UNITED STATES of America, Appellee.
No. 11292.
United States Court of Appeals Sixth Circuit.
October 31, 1951.

Elwood Rosenbaum, Lexington, Ky., for appellants. Argued by same.
Claude P. Stephens, Lexington, Ky., Theron L. Caudle, Charles Oliphant, and Ellis N. Slack, and Morton K. Rothschild, all of Washington, D. C., for appellee.
Before HICKS, Chief Judge, and MARTIN and MILLER, Circuit Judges.
PER CURIAM.


1
This cause was heard on the transcript of the record, briefs and arguments of counsel, and upon consideration thereof


2
It Is Ordered And Adjudged that the judgment appealed from on October 20, 1950, be and the same is in all things affirmed upon the grounds and for the reasons set forth in the Findings of Fact and Conclusions of Law of the District Judge filed in the District Court on October 19, 1950, 96 F.Supp. 986.